Order entered November 28, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01058-CV

                           ROBERT T. O’DONNELL, Appellant

                                           V.

                                JULIA L. VARGO, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-50667-2013

                                        ORDER
       We GRANT appellant’s November 22, 2016 second motion for extension of time to file

his brief and extend the time to DECEMBER 30, 2016. No further extensions will be granted

absent extenuating circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE